JacLson, C. J.
When a man rents land from a landlord, and agrees *247to pay the landlord a part of the crop in kind, and actually deliver as-part of it to the landlord, which is afterwards levied upon by a general judgment creditor of the tenant and claimed by the landlord, the title thereto is in the landlord, and not subject to the judgment against the tenant. If the landlord’s lien had been foreclosed, it would be superior to the judgment in claiming a fund arising from the sale of the crop, and when the part of the crop to be paid the landlord in kind is .fixed by contract, a voluntary payment and delivery is good, without requiring a foreclosure.
Foster k Butler, for plaintiff in error.
Calvin George, by J. A. Billups, for defendant.
(a) This case differs from that of Stallings vs. Harrold, Johnson k, Co., 60 Ga., 178.
Judgment reversed.